Citation Nr: 0512892	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  00-11 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left ribs, to include the tenth rib 
(residuals of a fractured rib), currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the veteran's claims of 
entitlement to compensable ratings for his residuals of a 
fractured rib and his acromioclavicular joint separation of 
the right shoulder (right shoulder disability).  The veteran 
perfected a timely appeal of this determination to the Board.

In an August 2000 rating decision, the RO increased the 
rating of the veteran's right shoulder disability to 10 
percent, effective May 18, 1998.  Because the increase in 
evaluation of the veteran's right shoulder disability did not 
represent the maximum rating available for the condition, the 
claim remained in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  In a signed, May 2002 statement, however, 
the veteran specifically withdrew his perfected appeal of his 
right shoulder disability claim.  As such, this issue is not 
before the Board.  38 C.F.R. § 20.204(c) (2004).

In a September 2003 VA outpatient treatment note, an examiner 
indicated that the veteran had anxiety due to his service-
connected right shoulder disability.  To date, VA has not 
considered whether secondary service connection is warranted 
for psychiatric disability, and this issue is referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO in Baltimore, Maryland.  VA 
will notify you if further action is required on your part.


REMAND

After a careful review of the claims folder, the Board 
unfortunately finds that although the veteran's claim has 
been pending since May 1998, due to both procedural and 
substantive reasons, the Board has no discretion and must 
remand the veteran's appeal for further development and 
adjudication.

In his May 2000 Substantive Appeal, the veteran requested the 
opportunity to testify before a hearing officer at the RO.  A 
review of the claims folder shows that hearings were 
postponed on several occasions, at VA's request, pending the 
completion of a VA respiratory examination.  As will be 
discussed below, that examination was conducted in May 2002.  
The claims folder, however, neither reflects that the veteran 
was subsequently rescheduled for such a hearing following the 
May 2002 VA respiratory examination, nor does it show that he 
has withdrawn his request.  Indeed, the RO acknowledged that 
the veteran had an outstanding request for a hearing, but 
thought that the veteran sought to testify before a Veterans 
Law Judge; however, as the Board pointed out in a March 2005 
letter, the veteran has not expressed a desire to testify at 
a Board hearing.  In light of the foregoing, because an 
appellant is entitled to an RO hearing if one is requested, 
this case must be remanded.  38 C.F.R. § 20.700(a) (2004).

The veteran's residuals of a fractured rib are currently 
evaluated by analogy to removal of a rib under Diagnostic 
Code 5297.  In support of his claim for a compensable rating, 
the veteran has cited former Diagnostic Code 6818, which 
governed the rating of residuals of injuries to the pleural 
cavity.  As the RO observed, however, this code was repealed 
when VA amended the criteria for evaluating respiratory 
disorders that became effective on October 7, 1996.  See 61 
Fed. Reg. 46,720 (Sept. 5, 1996).  As such, during the course 
of this appeal, although the RO acknowledged the veteran's 
contention that his residuals of a fractured rib could be 
evaluated under 38 C.F.R. § 4.97, it overlooked that, in 
revising the rating criteria for respiratory disabilities, VA 
had promulgated new Diagnostic Code 6843, under which 
traumatic chest injuries are now evaluated.  Moreover, a 
review of the Statement of the Case (SOC), Supplemental 
Statements of the Case (SSOC) and the June 2004 "VCAA" 
letter unfortunately discloses that the RO has neither 
notified the veteran of Diagnostic Code 6843 nor considered 
it in the adjudication of this appeal. 

In this regard, the Board notes that although the RO afforded 
him a formal VA respiratory examination in May 2002, it 
unfortunately overlooked that he was afforded pulmonary 
function tests (PFTs) in June 2002.  Significantly, a review 
of the results of that testing shows that the veteran's 
residuals of a fractured rib may warrant a 10 percent rating 
under Diagnostic Code 6843.  As such, on remand, the RO must 
address this matter.

In addition, the medical evidence shows that the veteran has 
recurrent pain in the area of his ribs.  Accordingly, on 
remand, the RO must also consider whether the veteran's 
residuals of a fractured rib warrant a separate compensable 
rating under Diagnostic Code 5297, or any other appropriate 
analogous code, for this residual manifestation.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
schedule him for a personal hearing 
before a hearing officer at the local VA 
office.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority, to 
specifically include 38 C.F.R. § 4.97, 
Diagnostic Code 6843, Diagnostic Code 
5297, as well as any other appropriate 
analogous code, and address whether 
separate evaluations are warranted for 
the veteran's respiratory and 
musculoskeletal pathology.

3.  The veteran and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


